It is an honour and a privilege 
for me to once again address this body. South Africa 
attaches the utmost importance to the General Assembly 
as the most representative and democratic organ of the 
United Nations serving the international community.



We congratulate President Ashe and the Republic of 
Antigua and Barbuda on his election as President of the 
General Assembly at its sixty-eighth session. We also 
thank Mr. Vuk Jeremi. for the splendid way in which he 
presided over the Assembly at its sixty-seventh session.

Let me begin by reiterating our condemnation of 
the horrific terrorist attack over the weekend in Kenya, 
in which a number of civilians, including a South 
African national, were killed. We express our deepest 
condolences to the Government and people of Kenya 
and to all those families who lost loved ones, and wish 
the wounded survivors a speedy recovery. We continue 
to support the efforts of Kenya and the international 
community aimed at peacekeeping, stability, democracy 
and nation-building in Somalia.

The theme for our debate this year, “The post-
2015 development agenda: setting the stage”, is most 
appropriate. In the year 2000, the commitment was 
made by world leaders in the Millennium Declaration 
to eradicate extreme poverty and adopt the Millennium 
Development Goals (MDGs). The MDGs are measurable 
and achievable targets that were specifically crafted to 
address the most pressing development needs of the 
most vulnerable countries. The full implementation of 
the MDGs remains the key priority on the development 
agenda for the next two years.

A development agenda for beyond 2015 should 
allow individual regions and States the space to 
address the development needs peculiar to their 
circumstances and priorities. For Africa in particular, 
the future development agenda should address poverty 
eradication, income inequality and job creation. We 
furthermore believe that the new development agenda 
can be effective only if it is focused on all three 
dimensions of sustainable development, namely, the 
eradication of poverty through economic development, 
social development and environmental sustainability.

We also wish to emphasize that any development 
agenda beyond 2015 must be based on the principle 
of common but differentiated responsibilities in 
order to equalize the international playing field. We 
raise this point out of our concern that the global 
economic meltdown seems to have brought about new 
developments that are detrimental to the developing 
world, especially Africa. Some of the new developments 
include the tendency to renegotiate the rules of the 
game. New issues are being introduced as prerequisites 
for development and partnerships and have, in fact, 
become huge non-tariff barriers. They include the green 
economy and clean technology. While those issues are 
important for Africa and developing countries and need 
to be attended to, the manner in which they have been 
crafted restrains economic development, as they are 
used as obstacles.

We also wish to emphasize our expectations that the 
developed North and developing South will continue 
to engage in a genuine partnership. In that regard, 
the developed North countries should stand ready to 
meet their commitment to contribute 0.7 per cent of 
their gross national income to official development 
assistance.

We are aware of the challenges in the North caused 
by the economic meltdown, but we are of the view that 
investing in development in the South, especially in 
Africa, is of primary importance as a source of much-
needed sustainable development and stability in the 
world. Attempts to delegate some of those historical 
responsibilities to new emerging economies in the South 
are unacceptable and unworkable, as such emerging 
nations have their own historical challenges and 
backlogs to deal with. Furthermore, any commitment 
we make to the future beyond 2015 must build on 
existing agreements, which include Agenda 21, the 
MDGs, the Johannesburg Plan of Implementation and 
the outcome document of the Rio de Janeiro Conference 
on Sustainable Development. In the case of Africa, 
they must build on the New Partnership for Africa’s 
Development.

Development and security are two sides of the 
same coin. The best way to ensure both is through good 
governance and the promotion of democratic values in 
all societies. Allow me, therefore, to register once again 
our serious concern that the Security Council, almost 
70 years since its establishment, remains undemocratic, 
unrepresentative and unfair to developing nations and 
small States, and disenfranchises the majority of the 
States Members of the United Nations, which form the 
majority in the General Assembly. We cannot remain 
beholden indefinitely to the will of an unrepresentative 
minority on the most important issues of international 
peace and security.

There has been too much talk about the need for 
reform, with too little action. We would like to challenge 
the Assembly today by saying “Let us set ourselves the 
target to celebrate the seventieth anniversary of the 
United Nations in 2015 with a reformed, more inclusive, 
democratic and representative Security Council!”.



When discussing the Security Council, the matter 
of the Syrian Arab Republic comes into focus. We have 
expressed our dismay at the use of chemical weapons 
in Syria. There is no cause that could justify the use 
of weapons of mass destruction by anyone under any 
circumstances. It is, however, our strongly held view 
that any political transition in Syria must come about as 
a result of the will of the Syrian people and not through 
the force of arms.

We welcome the recent positive developments, 
such as the decision by Syria to accede to the Chemical 
Weapons Convention and the ongoing bilateral 
consultations between the Russian Federation and 
the United States. We support all of the diplomatic 
efforts aimed at finding a solution to this matter. The 
international community has an opportunity to use the 
Syrian experience to ensure that matters of this nature 
are handled correctly going forward, using existing 
instruments within the multilateral system of global 
governance.

Next year South Africa will celebrate its twentieth 
anniversary of freedom and democracy. We will forever 
be grateful to those in the international community, 
including the United Nations, who stood beside us in 
our long struggle for liberation. We look forward to 
celebrating our anniversary of freedom with the United 
Nations and to strengthening our partnership. A strong 
partnership with the United Nations is critical for the 
future we want for the people of South Africa. 

We also take this opportunity to thank the United 
Nations and the international community for their 
support during the recent hospitalization of our beloved 
founding President of the free and democratic South 
Africa, His Excellency Mr. Nelson Mandela. We thank 
them for all for their support and good wishes. The 
United Nations declared 18 July, his birthday, as Nelson 
Mandela International Day. That has become a catalyst 
promoting service to humankind worldwide. We 
thank the United Nations for that gesture. Our revered 
former President continues to respond to treatment 
at his home. His family and our people have warmly 
welcomed the support he continues to receive from the 
global community. We are humbled and very grateful 
for that support.

As we celebrate our freedom and democracy, we 
remain mindful that our struggle is not complete until 
the people of Palestine and Western Sahara enjoy 
their rights to self-determination. Just as the United 
Nations stood by South Africa, we would like to see the 
Organization be at the forefront of efforts towards self-
determination for the peoples of Palestine and Western 
Sahara.

We are deeply concerned about continued illegal 
settlement activities in the West Bank in violation of 
international law. Such illegal settlement activities 
jeopardize the realization of the two-State solution.

The Cuban people also hold a special place in our 
hearts because of that country’s sacrifice for African 
peoples in their quest for freedom. We will therefore 
continue to struggle with them for their economic 
liberation.

At its sixty-eighth session the General Assembly 
will undertake critical work for the future of our people. 
Let us tackle the work ahead in such a manner that when 
future generations look back on this moment, they will 
be able to say that the leaders of this generation laid the 
foundation for the eradication of poverty, for building a 
global society of equality, and for world peace.

Let me borrow from the words of our former 
President Nelson Mandela on his inauguration day in 
1994 when he said:

“We understand it still that there is no easy 
road to freedom. We know it well that none of 
us acting alone can achieve success. We must 
therefore act together as a united people, for 
national reconciliation, for nation-building, for the 
birth of a new world. Let there be justice for all. 
Let there be peace for all. Let there be work, bread, 
water and salt for all. Let each know that for each 
the body, the mind and the soul have been freed to 
fulfil themselves.”
